Exhibit 21.1 LIST OF SUBSIDIARIES Morgans Hotel Group Co. Morgans Group LLC Morgans Hotel Group Management LLC Morgans US Franchise LLC Morgans Hotel Franchising Genpar I LLC Morgans Hotel Franchising Limpar LLC Morgans Hotel Franchising Genpar LP Morgans International Franchising LP Hudson Delano Junior Mezz LLC Hudson Delano Senior Mezz LLC Beach Hotel Associates LLC Henry Hudson Holdings LLC Hudson Managing Member LLC Hudson Residual Interests Inc. Hudson Leaseco LLC Hudson Pledgor LLC 58th Street Bar Company LLC Hard Rock Hotel Holdings, LLC Hard Rock Hotel Inc.
